Citation Nr: 0709046	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-17 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1992 through 
December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDING OF FACT

The veteran's hypertension is manifested by diastolic blood 
pressure readings that are predominately lower than 110 mmHg 
and systolic blood pressure readings that are predominately 
lower than 200 mmHg.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 115, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Following the November 2003 notice letter, the RO granted 
service connection for hypertension.  At the time, the RO 
assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated - its has been proven."  
The Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claims pertaining to hypertension have been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

Furthermore the Board observes that the statement of the 
case, supplemental statement of the case, and a letter dated 
February 2007 informed the veteran of what was needed to 
substantiate the her claim for a higher rating.  

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis
	
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

In an April 2004 rating decision, the RO granted service 
connection for hypertension, and assigned a rating of 0 
percent, effective August 22, 2003.  The veteran appealed the 
0 percent rating.  By a rating decision dated May 2005, the 
RO granted an increased rating to 10 percent for 
hypertension, effective August 22, 2003.

The veteran contends that her condition warrants a 20 percent 
rating.

The veteran submitted outpatient records from AHC Illesheim 
dated December 2004 through March 2005.  These records 
revealed that the veteran's blood pressure readings 
were:156/90 (3/05), 168/108 (1/05), 142/72 (1/05), 163/100 
(1/05), 148/88 (1/05), 198/120 (1/05), 200/124 (1/05), 
194/128 (1/05), 140/90, 158/98, 150/100, 160/100 (12/04), 
168/100 (12/04), 182/120 (12/04), 180/118 (12/04), 176/128 
(12/04), 210/90 (12/04), 205/128 (12/04).  

The veteran also submitted translated medical documents dated 
April 2006.  These records indicated blood pressure readings 
of: 156/102, 161/103, 154/102, 158/101, 160/102, 152/100.  
The physician also noted that the veteran had hypertonia 
requiring medication, with present stabilization being 
insufficient.  The blood pressure tests at rest and under 
stress were both very high.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.101, Diagnostic Code 7101 for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Under Diagnostic Code 7101 a 10 percent rating is warranted 
for diastolic pressure predominately 100 or more, or; 
systolic pressure predominately 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication.  A 20 percent rating is warranted for diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more.  A 40 percent rating is warranted 
for diastolic pressure predominately 130 or more.  Note 1 
indicates that hypertension must be confirmed by reading 
taken two or more times on at least three different days.  

After reviewing the evidence of record, the Board finds that 
the veteran's hypertensive blood pressure warrants no more 
than the presently rated 10 percent.  While the veteran did 
have a few readings of diastolic pressure over 110 mmHg, the 
readings were predominately under 110 mmHg.  Furthermore, 
while the veteran had some systolic pressure readings over 
200 mmHg, the veteran's systolic pressure readings were 
predominately under 200 mmHg.  Therefore an increased rating 
or hypertension is not warranted.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


